We are satisfied with the sufficiency of defense counsel’s brief filed pursuant to Anders v California (386 US 738 [1967]; see Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
*1079The defendant has not raised, nor could he have raised, any nonfrivolous issues in his pro se supplemental brief. Angiolillo, J.E, Lott, Austin and Cohen, JJ., concur.